EXHIBIT 10.1

 

--------------------------------------------------------------------------------

 

HELMERICH & PAYNE, INC.

 

2005 LONG-TERM INCENTIVE PLAN

 

--------------------------------------------------------------------------------

 

NONQUALIFIED STOCK OPTION AGREEMENT

 

Participant Name:

 

Grant Date:

 

 

 

Vesting Schedule

 

Shares Subject to Stock Option:

 

Vesting Dates

 

Percent of Stock
Option Exercisable

 

Expiration Date:

 

 

 

 

%

 

 

 

 

 

%

Option Price:

 

 

 

 

%

 

 

 

 

 

%

 

--------------------------------------------------------------------------------


 

NONQUALIFIED STOCK OPTION AGREEMENT

UNDER THE HELMERICH & PAYNE, INC.

2005 LONG-TERM INCENTIVE PLAN

 

THIS NONQUALIFIED STOCK OPTION AGREEMENT (the “Option Agreement”), made as of
the grant date set forth on the cover page of this Option Agreement (the “Cover
Page”) at Tulsa, Oklahoma by and between the participant named on the Cover
Page (the “Participant”) and Helmerich & Payne, Inc. (the “Company”):

 

W I T N E S S E T H:

 

WHEREAS, the Participant is an employee of the Company, a Subsidiary of the
Company, or an Affiliated Entity, and it is important to the Company that the
Participant be encouraged to remain in the employ of the Company, a Subsidiary
of the Company or Affiliated Entity; and

 

WHEREAS, in recognition of such facts, the Company desires to provide to the
Participant an opportunity to purchase shares of the Common Stock of the
Company, as hereinafter provided, pursuant to the “Helmerich & Payne, Inc. 2005
Long-Term Incentive Plan” (the “Plan”), a copy of which has been provided to the
Participant; and

 

WHEREAS, any capitalized terms used but not defined herein have the same
meanings given them in the Plan.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for good and valuable consideration, the Participant and the Company hereby
agree as follows:

 

Section 1.                                          Grant of Stock Option.  The
Company hereby grants to the Participant a nonqualified stock option (the “Stock
Option”) to purchase all or any part of the number of shares of its Common
Stock, par value $.10 (the “Stock”) set forth on the Cover Page, under and
subject to the terms and conditions of this Option Agreement and the Plan which
is incorporated herein by reference and made a part hereof for all purposes. 
The purchase price for each share to be purchased hereunder shall be the option
price set forth on the Cover Page (the “Option Price”) which shall equal the
Fair Market Value of the Common Stock covered by this Stock Option on the Date
of Grant.

 

Section 2.                                          Times of Exercise of
Option.  After, and only after, the conditions of Section 10 hereof have been
satisfied the Participant shall be eligible to exercise the Stock Option
pursuant to the vesting schedule set forth on the Cover Page (the “Vesting
Schedule”).  If the Participant’s employment with the Company (or a Subsidiary,
parent of the Company, or an Affiliated Entity) remains full-time and continuous
at all times prior to any of the vesting dates specified on the Cover Page (the
“Vesting Dates”), then the Participant shall be entitled, subject to the
applicable provisions of the Plan and this Option Agreement having been
satisfied, to exercise on or after the applicable Vesting Date, on a cumulative
basis, the number of Stock Options determined by multiplying the aggregate
number of shares of Stock subject to the Stock Option set forth on the Cover
Page by the designated percentage set forth on the Cover Page.

 

Section 3.                                          Term of Stock Option. 
Subject to earlier termination as hereafter provided, the Stock Option shall
expire at the close of business on the expiration date set forth on the Cover
Page and may not be exercised after such expiration date; provided, however, in
no event shall the term of the Stock Option be longer than ten years from the
Date of Grant.

 

Section 4.                                          Transferability of Stock
Option.

 

(a)                                  General.  Except as provided in
Section 4(b) hereof, the Stock Option shall not be transferable otherwise than
by will or the laws of descent and distribution, and the Stock Option may be
exercised, during the lifetime of the Participant, only by the Participant. More
particularly (but without limiting the generality of the foregoing), the Stock
Option may not be assigned, transferred (except as provided above and in
Section 4(b) hereof), pledged or hypothecated in any way, shall not be
assignable by operation of law and shall not be subject to

 

--------------------------------------------------------------------------------


 

execution, attachment, or similar process.  Any attempted assignment, transfer,
pledge, hypothecation or other disposition of the Stock Option contrary to the
provisions hereof shall be null and void and without effect.

 

(b)                                 Limited Transferability of Stock Options. 
The Stock Options may be transferred by such Participant to (i) the ex-spouse of
the Participant pursuant to the terms of a domestic relations order, (ii) the
spouse, children or grandchildren of the Participant (“Immediate Family
Members”), (iii) a trust or trusts for the exclusive benefit of such Immediate
Family Members, or (iv) a partnership in which such Immediate Family Members are
the only partners; provided that there may be no consideration for any such
transfer and subsequent transfers of transferred Stock Options shall be
prohibited except those in accordance with Section 4(a) hereof.  Following
transfer, any such Stock Options shall continue to be subject to the same terms
and conditions as were applicable immediately prior to transfer, provided that
for purposes of this Section 4(b) the term “Participant” shall be deemed to
refer to the transferee.  The events of termination of employment in the Plan
shall continue to be applied with respect to the original Participant, following
which the Stock Options shall be exercisable by the transferee only to the
extent, and for the periods specified in the Plan.  No transfer pursuant to this
Section 4(b) shall be effective to bind the Company unless the Company shall
have been furnished with written notice of such transfer together with such
other documents regarding the transfer as the Committee shall request.

 

Section 5.                                          Employment.  So long as the
Participant shall continue to be a full-time and continuous employee of the
Company, a Subsidiary of the Company, an Affiliated Entity or a corporation or a
parent or a Subsidiary of such corporation issuing or assuming a Stock Option in
a transaction to which Section 424(a) of the Code applies, the Stock Option
shall not be affected by any change of duties or position.  Nothing in the Plan
or in this Option Agreement shall confer upon the Participant any right to
continue in the employ of the Company or a Subsidiary of the Company or an
Affiliated Entity, or interfere in any way with the right of the Company or a
Subsidiary of the Company or an Affiliated Entity to terminate the Participant’s
employment at any time.

 

Section 6.                                          Acceleration of Otherwise
Unexercisable Stock Options on Death, Disability or Other Special
Circumstances.  The Committee, in its sole discretion, may accelerate the
vesting of Stock Options for which the applicable Vesting Date(s) has not yet
occurred upon the Participant’s date of termination of employment if such
termination occurs by reason of (i) Disability, (ii) death, or (iii) upon the
occurrence of special circumstances (as determined by the Committee).

 

Section 7.                                          Period of Exercise Upon
Termination of Employment.  With respect to shares subject to the Stock Option
for which the applicable Vesting Dates have occurred or for which the Committee
has accelerated vesting in accordance with Section 6, the Participant, or the
representative of a deceased Participant, shall be entitled to purchase such
shares during the remaining term of the Stock Option if the Participant’s
employment was terminated as a result of death, Disability or Retirement.  If
the Participant’s employment was terminated for any other reason, the
Participant shall be entitled to purchase such vested Stock Options for a period
of three months from such date of termination and any Stock Options which remain
unvested after such date shall be cancelled.

 

Section 8.                                          Method of Exercising Stock
Option.

 

(a)                                  Procedures for Exercise.  The manner of
exercising the Stock Option herein granted shall be by written notice to the
Secretary of the Company at the time the Stock Option, or part thereof, is to be
exercised, and in any event prior to the expiration of the Stock Option.  Such
notice shall state the election to exercise the Stock Option, the number of
shares of Stock to be purchased upon exercise, the form of payment to be used,
and shall be signed by the person so exercising the Stock Option.

 

(b)                                 Form of Payment.  Payment in full for shares
of Stock purchased under this Option Agreement shall accompany the Participant’s
notice of exercise, together with payment for any applicable withholding taxes. 
Payment shall be made (i) in cash or by check, draft or money order payable to
the order of the Company; (ii) by delivering Stock or other equity securities of
the Company having a Fair Market Value on the date of payment equal to the
amount of the Option Price; or (iii) a combination thereof.  In addition to the
foregoing procedure which may be available for the exercise of the Stock Option,
the Participant may deliver to the Company a notice of exercise which includes
an irrevocable instruction to the Company to deliver the Stock certificate
representing the shares of Stock being purchased, issued in the name of the
Participant, to a broker approved by the Company and authorized to trade in the
Common Stock of the Company.  Upon receipt of such notice, the Company

 

2

--------------------------------------------------------------------------------


 

shall acknowledge receipt of the executed notice of exercise and forward this
notice to the broker.  Upon receipt of the copy of the notice which has been
acknowledged by the Company, and without waiting for issuance of the actual
Stock certificate with respect to the exercise of the Stock Option, the broker
may sell the Stock or any portion thereof. The broker shall deliver directly to
the Company that portion of the sales proceeds sufficient to cover the Option
Price and withholding taxes, if any.  For all purposes of effecting the exercise
of the Stock Option, the date on which the Participant gives the notice of
exercise to the Company, together with payment for the shares of Stock being
purchased and any applicable withholding taxes, shall be the “date of
exercise.”  If a notice of exercise and payment are delivered at different
times, the date of exercise shall be the date the Company first has in its
possession both the notice and full payment as provided herein.

 

(c)                                  Further Information.  In the event the
Stock Option is exercised, pursuant to the foregoing provisions of this
Section 8, by any person due to the death of the Participant, such notice shall
also be accompanied by appropriate proof of the right of such person to exercise
the Stock Option.  The notice so required shall be given by personal delivery to
the Secretary of the Company or by registered or certified mail, addressed to
the Company at 1437 South Boulder Avenue, Tulsa, Oklahoma 74119, and it shall be
deemed to have been given when it is so personally delivered or when it is
deposited in the United States mail in an envelope addressed to the Company, as
aforesaid, properly stamped for delivery as a registered or certified letter.

 

Section 9.                                          Change of Control.  Upon the
occurrence of a Change of Control Event, any and all Stock Options under this
Option Agreement shall become automatically fully vested and immediately
exercisable with such acceleration to occur without the requirement of any
further act by either the Company or the Participant.

 

Section 10.                                   Securities Law Restrictions.  The
Stock Option shall be exercised and Stock issued only upon compliance with the
Securities Act of 1933, as amended (the “Act”), and any other applicable
securities law, or pursuant to an exemption therefrom. If deemed necessary by
the Company to comply with the Act or any applicable laws or regulations
relating to the sale of securities, the Participant, at the time of exercise and
as a condition imposed by the Company, shall represent, warrant and agree that
the shares of Stock subject to the Stock Option are being purchased for
investment and not with any present intention to resell the same and without a
view to distribution, and the Participant shall, upon the request of the
Company, execute and deliver to the Company an agreement to such effect.  The
Participant acknowledges that any Stock certificate representing Stock purchased
under such circumstances will be issued with a restricted securities legend.

 

Section 11.                                   Payment of Withholding Taxes.  No
exercise of any Stock Option may be effected until the Company receives full
payment for any required state and federal withholding taxes.  Payment for
withholding taxes shall be made in cash, by check, or by the Participant
surrendering, or the Company retaining from the shares of Stock to be issued
upon exercise of the Stock Option, that number of shares of Stock (based on Fair
Market Value) that would be necessary to satisfy the requirements for
withholding any amounts of taxes due upon the exercise of the Stock Option.  For
the purpose of calculating the Fair Market Value of shares surrendered or
retained to pay withholding taxes, the relevant date shall be the date of
exercise.  In the event the Participant uses the “cashless” exercise/same-day
sale procedure set forth in Section 8(b) hereof to pay withholding taxes, the
actual sale price of shares sold to satisfy payment shall be used to determine
the amount of withholding taxes payable.  Nothing herein, however, shall be
construed as requiring payment of withholding taxes at the time of exercise if
payment of taxes is deferred pursuant to any provision of the Code, and actions
satisfactory to the Company are taken which are designed to reasonably insure
payment of withholding taxes when due.

 

Section 12.                                   Suspension or Termination of
Awards.  Notwithstanding anything in the Plan or this Option Agreement to the
contrary, if at any time (including after notice of exercise has been delivered)
the Committee reasonably believes that the Participant has committed an act of
misconduct as described in this paragraph, the Committee may suspend the
Participant’s right to exercise or receive any Award pending a determination of
whether an act of misconduct has been committed.  If the Committee determines
the Participant has committed an any illegal act, fraud, embezzlement or
deliberate disregard of Company rules or policies (including any violation of
the Participant’s non-disclosure, non-compete or similar agreement) that may
reasonably be expected to result in loss, damage or injury to the Company, the
Committee may (a) cancel any outstanding Award granted to the Participant, in
whole or in part, whether or not vested or deferred and/or (b) if such conduct
or activity occurs during a Company fiscal year in which there was also an
exercise or receipt of an Award, require the Participant to repay to the Company
any gain realized or

 

3

--------------------------------------------------------------------------------


 

value received upon the exercise or receipt of such Award (with such gain or
value received valued as of the date of exercise or receipt).  Cancellation and
repayment obligations will be effective as of the date specified by the
Committee.  Any repayment obligation may be satisfied in stock or cash or a
combination thereof (based upon the Fair Market Value of Common Stock on the day
of payment), and the Committee may provide for an offset to any future payments
owed by the Company or any affiliate to the Participant if necessary to satisfy
the repayment obligation.  The determination regarding cancellation of an Award
or a repayment obligation shall be within the sole discretion of the Committee
and shall be binding upon the Participant and the Company.

 

Section 13.                                   Notices.  All notices or other
communications relating to the Plan and this Option Agreement as it relates to
the Participant shall be in writing and shall be delivered personally or mailed
(U.S. Mail) by the Company to the Participant at the then current address as
maintained by the Company or such other address as the Participant may advise
the Company in writing.

 

Section 14.                                   Conflicts.  In the event of any
conflicts between this Agreement and the Plan, the latter shall control.  In the
event any provision hereof conflicts with applicable law, that provision shall
be severed, and the remaining provisions shall remain enforceable.

 

Section 15.                                   No Part of Other Plans.  The
benefits provided under this Agreement or the Plan shall not be deemed to be a
part of or considered in the calculation of any other benefit provided by the
Company, a Subsidiary or an Affiliated Entity to the Participant.

 

Section 16.                                   Participant and Award Subject to
Plan.  As specific consideration to the Company for the Award, the Participant
agrees to be bound by the terms of the Plan and this Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Nonqualified Stock Option
Agreement as of the day and year first above written.

 

 

 

HELMERICH & PAYNE, INC., a Delaware corporation

 

 

 

 

 

By:

 

 

 

Hans Helmerich, President

 

 

 

“COMPANY”

 

 

 

 

 

 

 

 

 

“PARTICIPANT”

 

4

--------------------------------------------------------------------------------